DETAILED ACTION
	The following is a response to the amendment filed 12/10/2020 which has been entered.
Response to Amendment
	Claims 3-6, 8, 9 and 11-20 are pending in the application.  Claims 1, 2, 7 and 10 are cancelled.
	-The objection to the drawings have been withdrawn due to applicant submitting replacement drawings which have been approved.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The 112(b) rejection to claim 15 has been withdrawn due to applicant amending the claim accordingly.
	-The 103 rejection has been withdrawn due to applicant cancelling claims 1 and 10.
	-The double patenting rejection has been withdrawn due to applicant submitting a terminal disclaimer filed 2/9/21 which has been approved.

Response to Arguments
Applicant’s arguments with respect to why the term “logic” was being recited in the claims instead of the term “circuit” as described in the specification have been fully considered and are persuasive.  The 112(b) rejection of claims 4-20 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement filed 7/9/20 has been considered however, the statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. A copy of provisional application 62/465024 has not been placed in the parent application from which the present application claims domestic priority from.
Further the statement as filed should be corrected with the current application number at top of pages 2-8 of statement (currently shows application number 15/663,093).

Allowable Subject Matter
Claims 3-6, 8, 9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 3) a transmission having an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the actuator is mounted on an exterior wall of a housing, and wherein the countershaft a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event, wherein the clutch torque request time has at least one request condition selected from the request conditions selected from: a service brake pedal release event; a service brake pedal decrease event; a gear engagement request event; and a prime mover torque increase event, wherein the clutch lock-up event has a clutch slip value being lower than a clutch lock-up slip threshold value and in combination with the limitations as written in claim 3.
-(as to claim 8) a transmission having an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a progressive actuator operationally coupled to a clutch, wherein a position of the actuator corresponds to a position of the clutch; the clutch configured to selectively decouple the prime mover from the input shaft; a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event; a controller having a clutch characterization logic configured to interpret a clutch torque profile, the profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the actuator in response to a clutch torque reference value and the profile; wherein the clutch characterization logic is further configured to: interpret a position of the actuator and an indicated clutch torque, and update the profile in response to the position of the actuator and the indicated clutch torque; and wherein the profile further has a first clutch engagement position value and a second clutch engagement position value, and wherein the clutch characterization logic is further configured to utilize the first clutch engagement position value as a maximum zero torque position, and to utilize the second clutch engagement position value as a minimum significant engagement torque position and in combination with the limitations as written in claim 8.
-(as to claim 11) a transmission having an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a clutch a controller having a clutch characterization logic configured to interpret a clutch torque profile, the profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the actuator in response to a clutch torque reference value and the profile; and wherein the characterization logic is further configured to: interpret a position of the actuator and an indicated clutch torque; and to update the profile in response to the position of the actuator and the indicated clutch torque; and a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event; a torque transfer path operatively coupling the prime mover to drive wheels, the torque transfer path having a first gear mesh and a second gear mesh, each mesh having an engaged and a neutral position, wherein both gear meshes in the engaged position couple the input shaft to the drive wheels, and wherein either mesh in the neutral position decouples the input shaft from the wheels; wherein the actuator has a first shift actuator and a second shift actuator, and wherein: the first actuator is configured to selectively operate the first gear mesh between the engaged and neutral position; the second actuator is configured to selectively operate the second gear mesh between the engaged and neutral position; and wherein the controller further has a vehicle state logic configured to interpret at least one vehicle operating condition; a neutral enforcement logic configured to provide a first neutral command to the first actuator and a second neutral command to the second actuator, in response to the at least one vehicle operating condition indicating that vehicle motion is not intended and in combination with the limitations as written in claim 11.
-(as to claim 12) a transmission having an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a clutch configured to selectively decouple the prime mover from the input shaft; a progressive actuator operationally coupled to the clutch, wherein a position of the actuator corresponds to a position of the clutch; a controller having a clutch characterization logic configured to interpret a clutch torque profile, the profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the actuator in response to a clutch torque reference value and the profile; and wherein the clutch characterization logic is further configured to: interpret a position of the actuator and an indicated clutch torque; and to update the profile in response to the position of the actuator and the indicated clutch torque; and a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event; wherein the controller further has a neutral sensing logic configured to determine: that a shift rail position sensor corresponding to the shift actuator controlling a reverse gear is failed; that a gear selection is active requiring operations of the actuator controlling the reverse gear; and a neutral enforcement logic configured to, in response to the gear selection and the failed shift rail position sensor, in order: command the actuator to a neutral position; confirm the neutral position by commanding a second shift actuator to engage a second gear, wherein the second actuator is not capable of engaging the second gear unless the actuator is in the neutral position, and confirming the second actuator has engaged the second gear; and command the actuator into a gear position in response to the gear selection and in combination with the limitations as written in claim 12.
-(as to claim 13) a transmission having an input shaft configured to couple to a prime mover; a countershaft having a first plurality of gears mounted thereon; a main shaft having a second plurality of gears mounted thereon; an output shaft selectively providing a torque output to a driveline; a shift actuator configured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the countershaft and the second plurality of gears to the main shaft, wherein the actuator is mounted on an exterior wall of a housing, and wherein the countershaft and the main shaft are at least partially positioned within the housing; a clutch configured to selectively decouple the prime mover from the input shaft; a progressive actuator operationally coupled to the clutch, wherein a position of the actuator a controller having a clutch characterization logic configured to interpret a clutch torque profile, the profile providing a relation between a position of the clutch and a clutch torque value; a clutch control logic configured to command a position of the actuator in response to a clutch torque reference value and the profile; and wherein the characterization logic is further configured to: interpret a position of the actuator and an indicated clutch torque; and to update the profile in response to the position of the actuator and the indicated clutch torque; and a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event; and wherein the controller further has a backlash indication logic configured to identify an imminent backlash crossing event at a first gear mesh; and a backlash management logic configured to reduce engagement force experienced by the first gear mesh in response to receiving a backlash crossing indication event from the backlash indication logic and in combination with the limitations as written in claim 13.
-(as to claim 16) an apparatus having a clutch characterization logic configured to interpret a clutch torque profile, the profile providing a relation between a position of a clutch and a clutch torque value; a clutch control logic configured to command a position of a progressive actuator of a transmission, wherein a position of the actuator corresponds to a position of the clutch, in response to a clutch torque reference value and the profile; and wherein the clutch characterization logic is further configured to: interpret a position of the actuator and an indicated clutch torque; wherein the interpreting the indicated torque is in response to the prime mover torque value; and to update the profile in response to the position of the actuator and the indicated clutch torque, a means for providing a consistent lock-up time of the clutch, the time having a time commencing with a clutch torque request time and ending with a clutch lock-up event, wherein the event has a clutch slip value being lower than a clutch lock-up slip threshold value, and wherein the means for providing the consistent lock-up time of the clutch has a launch characterization logic configured to interpret at least one launch parameter selected from the parameters consisting of: a vehicle grade value; a vehicle mass value; and a driveline configuration value and in combination with the limitations as written in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 13, 2021